Exhibit 10.25

VOLUME SUBMITTER

DEFINED CONTRIBUTION PLAN

(PROFIT SHARING/401(K) PLAN)

A FIDELITY VOLUME SUBMITTER PLAN

Adoption Agreement No. 001

For use With

Fidelity Basic Plan Document No. 17

Fidelity Management & Research Company and its affiliates do not provide tax or
legal advice. Nothing herein or in any attachments hereto should be construed,
or relied upon, as tax or legal advice.

IRS CIRCULAR 230 DISCLOSURE: To the extent this document (including
attachments), mentions or references any tax matter, it is not intended or
written to be used, and cannot be used by the recipient or any other person, for
the purpose of (1) avoiding penalties under the Internal Revenue Code or (2)
promoting, marketing or recommending to another party the matter addressed
herein. Please consult an independent tax advisor for advice on your particular
circumstances.

Volume Submitter Defined Contribution Plan – 10/2014

85085-1545214325AA

2014 FMR LLC

All rights reserved.

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

1.1

PLAN INFORMATION


1

1.2

EMPLOYER


2

1.3

TRUSTEE


2

1.4

COVERAGE


2

1.5

COMPENSATION


6

1.6

TESTING RULES


7

1.7

DEFERRAL CONTRIBUTIONS


8

1.8

EMPLOYEE CONTRIBUTIONS (AFTER-TAX CONTRIBUTIONS)


11

1.9

ROLLOVER CONTRIBUTIONS


11

1.10

QUALIFIED NONELECTIVE EMPLOYER CONTRIBUTIONS


11

1.11

MATCHING EMPLOYER CONTRIBUTIONS


12

1.12

NONELECTIVE EMPLOYER CONTRIBUTIONS


16

1.13

EXCEPTIONS TO CONTINUING ELIGIBILITY REQUIREMENTS


19

1.14

RETIREMENT


19

1.15

DEFINITION OF DISABLED


19

1.16

VESTING


20

1.17

PREDECESSOR EMPLOYER SERVICE


21

1.18

PARTICIPANT LOANS


21

1.19

IN-SERVICE WITHDRAWALS


21

1.20

FORM OF DISTRIBUTIONS


23

1.21

TIMING OF DISTRIBUTIONS


24

1.22

TOP HEAVY STATUS


24

1.23

CORRECTION TO MEET 415 REQUIREMENTS UNDER MULTIPLE DEFINED CONTRIBUTION PLANS


25

1.24

INVESTMENT DIRECTION


25

1.25

ADDITIONAL PROVISIONS AND PROTECTED BENEFITS


25

1.26

SUPERSEDING PROVISIONS


26

1.27

RELIANCE ON ADVISORY LETTER


26

1.28

ELECTRONIC SIGNATURE AND RECORDS


26

1.29

VOLUME SUBMITTER INFORMATION:


26

AMENDMENT EXECUTION PAGE


27

PARTICIPATING EMPLOYERS ADDENDUM


28

401(k) SAFE HARBOR NONELECTIVE EMPLOYER CONTRIBUTIONS ADDENDUM


29

IN-SERVICE WITHDRAWALS ADDENDUM


30

PROTECTED BENEFIT PROVISIONS ADDENDUM


31

VESTING SCHEDULE ADDENDUM


32

ADDITIONAL PROVISIONS ADDENDUM


35

ADDENDUM TO ADOPTION AGREEMENT


40

 

 

 



Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

--------------------------------------------------------------------------------

 



ADOPTION AGREEMENT

ARTICLE 1

PROFIT SHARING/401(k) PLAN

1.1         PLAN INFORMATION

(a)          Name of Plan:

This is the Amphenol Corporation Employee Savings/401(k) Plan (the "Plan")

(b)          Type of Plan:

(1)          ☐      401(k) Only

(2)          ☑      401(k) and Profit Sharing

(3)          ☐      Profit Sharing Only

(c)          Administrator Name (if not the Employer):

(d)          Plan Year End (month/day):           12/31

(e)          Three Digit Plan Number:              010

(f)          Limitation Year (check one):

(1)          ☐      Calendar Year

(2)          ☑      Plan Year

(3)          ☐      Other, (12-month period ending on the following date):

(g)          Plan Status:

(1)          Adoption Agreement Effective Date:  01/01/2019 (cannot be earlier
than the later of (i) the first day of the 2007 Plan Year or (ii) the effective
date of the Plan)

(2)          The Adoption Agreement Effective Date is:

(A)         ☐         A new Plan Effective Date

(B)         ☑         An amendment Effective Date (check one):

(i)         ☑           an amendment and restatement of this Basic Plan Document
No. 17 (or restatement of former Fidelity Basic Plan Document No. 14) and its
Adoption Agreement previously executed by the Employer;

(ii)        ☐          a conversion to Basic Plan Document No. 17 and its
Adoption Agreement.

The original effective date of the Plan: 01/01/1990

(3)          ☐          Special Effective Dates. Certain provisions of the Plan
shall be effective as of a date other than the date specified in Subsection
1.01(g)(1) above. Please complete the Special





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

1

--------------------------------------------------------------------------------

 



Effective Dates Addendum to the Adoption Agreement indicating the affected
provisions and their effective dates.

(4)          ☐          Plan Merger Effective Dates. Certain plan(s) were merged
into the Plan on or after the date specified in Subsection 1.01(g)(1) above.
Please complete the appropriate subsection(s) of the Plan Mergers Addendum.

(5)          ☐          Frozen Plan. The Plan is currently frozen. While the
Plan is frozen, the definition of Compensation for purposes of determining
contributions under Section 5.02 of the Basic Plan Document shall not include
compensation earned after the date the Plan is frozen. Plan assets will continue
to be held on behalf of Participants and their Beneficiaries until distributed
in accordance with the Plan terms. (If this provision is selected, it will
override any conflicting provision selected in the Adoption Agreement.)(Choose
one.)

(A)         ☐          Contributions under the Plan are permanently
discontinued. Accounts of all Employees shall be 100% vested without regard to
any schedule selected in 1.16.

(B)         ☐           Contributions under the Plan are temporarily suspended.
The Employer contemplates that contributions will resume at a later date.

Note: Deferral Contributions and Employee Contributions shall not be taken from
compensation earned after the date the Plan is frozen, however, loan repayments
shall continue to be made until the loan obligation is satisfied.

1.2         EMPLOYER

(a)          Employer Name:  Amphenol Corporation

(1)          Employer's Tax Identification Number: 22-2785165

(2)          Employer's fiscal year end: 12/31

(b)         The term "Employer" includes the following participating employers
(choose one):

(1)          ☐          No other employers participate in the Plan.

(2)          ☑         Certain other employers participate in the Plan. Please
complete the Participating Employers Addendum.

1.3         TRUSTEE

(a)          Trustee Name:                  Fidelity Management Trust Company

Address:                            245 Summer Street

Boston, MA 02210

1.4         COVERAGE

All Employees who meet the conditions specified below shall be eligible to
participate in the Plan:

(a)          Age Requirement (check one):

(1)          ☑      no age requirement.





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

2

--------------------------------------------------------------------------------

 



(2)          ☐      must have attained age:  (not to exceed 21).

(b)          Eligibility Service Requirement(s) - There shall be no eligibility
service requirements for contributions to the Plan unless selected below for the
following contributions:

 

 

 

 

(1) Deferral
Contributions,
Employee
Contributions,
Qualified
Nonelective
Employer
Contributions

(2) Nonelective
Employer
Contributions

(3) Matching
Employer
Contributions

 

 

 

 

N/A – not applicable – type(s) of contribution not selected

 

 

 

days of Eligibility Service requirement (no minimum Hours of Service). (Do not
indicate more than 365 days in column (1) or 730 days in either of the other
columns.)

 

 

 

months of Eligibility Service requirement (no minimum Hours of Service). (Do not
indicate more than 12 months in column (1) or 24 months in either of the other
columns.)

 

 

 

one year of Eligibility Service requirement (at least_________________(not to
exceed 1,000) Hours of Service are required during the Eligibility Computation
Period).

 

 

 

two years of Eligibility Service requirement (at least_________________ (not to
exceed 1,000) Hours of Service are required during the Eligibility Computation
Period). (Select only for column (2) or (3).)

 

Note: If the Employer selects an Eligibility Service requirement of more than
365 days or 12 months or selects the two year Eligibility Service requirement,
then (1) contributions subject to such Eligibility Service requirement must be
100% vested when made, and (2) if the Plan has selected either Safe Harbor
Matching Employer Contributions in Option 1.11(a)(3) or Safe Harbor Formula in
Option 1.12(a)(3), then only one year of Eligibility Service (with at least 1000
Hours of Service) is required for such contributions.

Note: The Plan shall be disaggregated for testing pursuant to Section 6.09 of
the Basic Plan Document if a more stringent eligibility requirement is elected
in Subsection 1.04(a) or (b) either (1) with respect to Matching Employer
Contributions and Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer
Contributions, is selected or (2) with respect to Nonelective Employer
Contributions and Option 1.12(a)(3), 401(k) Safe Harbor Formula, is selected,
than with respect to Deferral Contributions.

Note: If different eligibility requirements are selected for Deferral
Contributions than for Employer Contributions and the Plan becomes a "top-heavy
plan," the Employer may need to make a minimum Employer Contribution on behalf
of non-key Employees who have satisfied the eligibility requirements for
Deferral Contributions and are employed on the last day of the Plan Year, but
have not satisfied the eligibility requirements for Employer Contributions.

(4)          ☐          Hours of Service Crediting. Hours of Service will be
credited in accordance with the equivalency selected in the Hours of Service
Equivalencies Addendum rather than in accordance with the equivalency described
in Subsection 2.01(cc) of the Basic Plan Document. Please complete the Hours of
Service Equivalencies Addendum.

 





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

3

--------------------------------------------------------------------------------

 



(c)          Eligibility Computation Period - The Eligibility Computation Period
is the 12-consecutive-month period beginning on an Employee's Employment
Commencement Date and each 12-consecutive-month period beginning on an
anniversary of his Employment Commencement Date.

(d)          Eligible Class of Employees:

(1)          Generally, the Employees eligible to participate in the Plan are
(choose one):

(A)         ☑       all Employees of the Employer.

(B)         ☐       only Employees of the Employer who are covered by (choose
one):

(i)           ☐          any collective bargaining agreement with the Employer,
provided that the agreement requires the employees to be included under the
Plan.

(ii)          ☐          the following collective bargaining agreement(s) with
the Employer:

__________________________________________________

(2)          ☑           Notwithstanding the selection in Subsection 1.04(d)(1)
above, certain Employees of the Employer are excluded from participation in the
Plan:

Note: Certain employees (e.g., residents of Puerto Rico) are excluded
automatically pursuant to Subsection 2.01(r) of the Basic Plan Document,
regardless of the Employer's selection under this Subsection 1.04(d)(2).

(A)         ☑          employees covered by a collective bargaining agreement,
unless the agreement requires the employees to be included under the Plan. (Do
not choose if Option 1.04(d)(1)(B) is selected above.)

(B)         ☐          Highly Compensated Employees as defined in Subsection
2.01(bb) of the Basic Plan Document.

(C)         ☑         Leased Employees as defined in Subsection 2.01(ee) of the
Basic Plan Document.

(D)         ☑          nonresident aliens who do not receive any earned income
from the Employer which constitutes United States source income.

(E)         ☑          other:

1. Employees designated by the Employer as members of the substitute workforce,
as distinguished from a regular full-time or part-time employee, that is a
separate employment classification based on availability of work;2. Employees
who continued to accrue a defined benefit pension benefit sponsored by the
Employer as of December 31, 2018.

Note: The eligible group defined above must be a definitely determinable group
and cannot be subject to the discretion of the Employer.  In addition,  the
design of the classifications cannot be such that the only Non-Highly
Compensated Employees benefiting under the Plan are those with the lowest
compensation and/or the shortest periods of service and who may represent the
minimum number of such employees necessary to satisfy coverage under Code
Section 410(b).





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

4

--------------------------------------------------------------------------------

 



(i)           ☐          Notwithstanding this exclusion, any Employee who would
otherwise be excluded from participation solely because he is in a group
described below shall be part of the class of Employees eligible to participate
in the Plan and, if he has never been a Participant in the Plan previously, will
be required to meet different age and service requirements for eligibility than
those specified in Subsections (a) and (b) permitting him to enter on the Entry
Date immediately following the end of the Eligibility Computation Period during
which he first satisfies the following requirements: (I) has attained age 21 and
(II) has completed at least 1,000 Hours of Service. This Subsection
1.04(d)(2)(E)(i) applies to the following excluded Employees (Must choose if an
exclusion in (E) above directly or indirectly imposes an age and/or service
requirement for participation, for example by excluding part- time or temporary
employees):

______________________________________________________

Note:  Exclusion of
employees may adversely affect the Plan's satisfaction of the minimum coverage
requirements, as provided in Code Section 410(b).

(e)          Entry Dates – The Entry Dates shall be as indicated below with
respect to the applicable type(s) of contribution. (Complete the table below by
checking the appropriate boxes to indicate Entry Dates for the contributions
listed.)

 

 

 

 

 

 

(1) Deferral
Contributions,
Employee
Contributions,
Qualified
Nonelective
Employer
Contributions

(2) Nonelective
Employer
Contributions

(3) Matching
Employer
Contributions

 

(A)

 

 

 

N/A – not applicable – type(s) of contribution not selected

(B)

 

 

 

Immediate upon meeting the eligibility requirements specified in Subsections
1.04(a) and 1.04(b)

(C)

 

 

 

the first day of each Plan Year and the first day of the seventh month of each
Plan Year

(D)

 

 

 

the first day of each Plan Year and the first day of the fourth, seventh, and
tenth months of each Plan Year

(E)

X

X

X

the first day of each month

(F)

 

 

 

the first day of each Plan Year (Do not select if there is an Eligibility
Service requirement of more than six months in Subsection 1.04(b) for the
type(s) of contribution or if there is an age requirement of more than 20 1/2 in
Subsection 1.04(a) for the type(s) of contribution.)

 

Note: If another plan is merged into the Plan, the Plan may provide on the Plan
Mergers Addendum that the effective date of the merger is also an Entry Date
with respect to certain Employees.

(f)          Date of Initial Participation - An Eligible Employee shall become a
Participant on the Entry Date coinciding with or immediately following the date
such Eligible Employee completes the age and service requirement(s) in
Subsections 1.04(a) and (b), if any, or in Subsection 1.04(d)(2)(E)(i), if
applicable, except (check one):





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

5

--------------------------------------------------------------------------------

 



(1)          ☑           no exceptions.

(2)          ☐           Eligible Employees employed on (insert date) shall
become Participants on that date.

(3)          ☐           Eligible Employees who meet the age and service
requirement(s) of Subsections 1.04(a) and (b) on (insert date) shall become
Participants on that date.

1.5         COMPENSATION

Compensation, as defined in Subsection 2.01(k) of the Basic Plan Document, shall
be modified as provided below.

(a)          Compensation Exclusions -  Compensation shall not include
reimbursements or other expense allowances, fringe benefits (cash and non-cash),
moving expenses, deferred compensation, welfare benefits, unused leave (as
described in Section 2.01(k)(2)), or any of the following additional item(s):

(1)          ☐          No additional exclusions.

(2)          ☐          Differential Wages.

(3)          ☐          Overtime pay.

(4)          ☐          Bonuses.

(5)          ☐          Commissions.

(6)          ☐          The value of restricted stock or of a qualified or a
non-qualified stock option granted to an Employee by the Employer to the extent
such value is includable in the Employee's taxable income.

(7)          ☐           Severance pay received prior to termination of
employment. (Severance pay received following termination of employment is a
severance amount as described in Subsection 2.01(k) and is always excluded.)

(8)          ☑           See Additional Provisions Addendum.

Note: If the Employer selects an option, other than (1) or (2) above, with
respect to Nonelective Employer Contributions, Compensation must be tested to
show that it meets the requirements of Code Section 414(s), unless 401(k) Safe
Harbor Formula has been selected, or the allocations must be tested to show that
they meet the general test under regulations issued under Code Section
401(a)(4). If the Employer selects an option, other than (1) or (2) above, and
Option 1.11(a)(3), Safe Harbor Matching Employer Contributions, is selected, a
Participant must be permitted to make Deferral Contributions under the Plan
sufficient to receive the full 401(k) Safe Harbor Matching Employer
Contribution, determined as a percentage of Compensation meeting the
requirements of Code Section 414(s).

(b)         Compensation for the First Year of Participation - Contributions for
the Plan Year in which an Employee first becomes a Participant shall be
determined based on the Employee's Compensation as provided below.

(1)          ☐          Compensation for the entire Plan Year. (Complete (A)
below, if applicable. If (A) is not selected, the amount of any Nonelective
Employer Contribution for the initial Plan Year will be determined in accordance
with this subsection 1.05(b)(1) using only Compensation from the Effective Date
of the Plan through the end of the initial Plan Year.)





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

6

--------------------------------------------------------------------------------

 



(A)         ☐           For purposes of determining the amount of Nonelective
Employer Contributions, other than 401(k) Safe Harbor Nonelective Employer
Contributions, Compensation for the 12-month period ending on the last day of
the initial Plan Year shall be used.

(2)          ☑          Only Compensation for the portion of the Plan Year in
which the Employee is eligible to participate in the Plan. (Complete (A) below,
if applicable. If (A) is not selected, the amount of any Nonelective Employer
Contribution for the initial Plan Year will be determined in accordance with
this subsection 1.05(b)(2) using only Compensation from the Effective Date of
the Plan through the end of the initial Plan Year.)

(A)         ☐           For purposes of determining the amount of Nonelective
Employer Contributions, other than 401(k) Safe Harbor Nonelective Employer
Contributions, for those Employees who become Active Participants on the
Effective Date of the Plan, Compensation for the 12-month period ending on the
last day of the initial Plan Year shall be used. For all other Employees, only
Compensation for the period in which they are eligible shall be used.

1.6         TESTING RULES

(a)          ADP/ACP Present Testing Method - The testing method for purposes of
applying the "ADP" and "ACP" tests described in Sections 6.03 and 6.06 of the
Basic Plan Document shall be the (check one):

(1)          ☑          Current Year Testing Method - The "ADP" or "ACP" of
Highly Compensated Employees for the Plan Year shall be compared to the "ADP" or
"ACP" of Non-Highly Compensated Employees for the same Plan Year. (Must choose
if Option 1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, or
Option 1.12(a)(3), 401(k) Safe Harbor Formula, with respect to Nonelective
Employer Contributions is checked.)

(2)          ☐          Prior Year Testing Method - The "ADP" or "ACP" of Highly
Compensated Employees for the Plan Year shall be compared to the "ADP" or "ACP"
of Non-Highly Compensated Employees for the immediately preceding Plan Year. (Do
not choose if Option 1.10(a)(1), alternative allocation formula for Qualified
Nonelective Contributions.)

(3)          ☐           Not applicable. (Only if Option 1.01(b)(3), Profit
Sharing Only, is checked and Option 1.08(a)(1), Future Employee Contributions,
and Option 1.11(a), Matching Employer Contributions, are not checked or Option
1.04(d)(2)(B), excluding all Highly Compensated Employees from the eligible
class of Employees, is checked.)

Note: Restrictions apply on elections to change testing methods.

(b)          First Year Testing Method - If the first Plan Year that the Plan,
other than a successor plan, permits Deferral Contributions or provides for
either Employee or Matching Employer Contributions, occurs on or after the
Effective Date specified in Subsection 1.01(g), the "ADP" and/or "ACP" test for
such first Plan Year shall be applied using the actual "ADP" and/or "ACP" of
Non-Highly Compensated Employees for such first Plan Year, unless otherwise
provided below.

(1)          ☐          The "ADP" and/or "ACP" test for the first Plan Year that
the Plan permits Deferral Contributions or provides for either Employee or
Matching Employer Contributions shall be applied assuming a 3% "ADP" and/or
"ACP" for Non-Highly Compensated Employees. (Do not choose unless Plan uses
prior year testing method described in Subsection 1.06(a)(2).)





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

7

--------------------------------------------------------------------------------

 



(c)          HCE Determinations: Look Back Year - The look back year for
purposes of determining  which Employees are Highly Compensated Employees shall
be the 12-consecutive-month period preceding the Plan Year, unless otherwise
provided below.

(1)          ☐          Calendar Year Determination - The look
back  year  shall  be  the  calendar  year beginning within the preceding Plan
Year. (Do not choose if the Plan Year is the calendar year.)

(d)          HCE Determinations: Top Paid Group Election - All Employees with
Compensation exceeding the dollar amount specified in Code Section
414(q)(1)(B)(i) adjusted pursuant to Code Section 415(d) (e.g., $115,000 for
"determination years" beginning in 2013 and "look-back years" beginning in 2012)
shall be considered Highly Compensated Employees, unless Top Paid Group Election
below is checked.

(1)          ☑          Top Paid Group Election - Employees with Compensation
exceeding the dollar amount specified in Code Section 414(q)(1)(B)(i) adjusted
pursuant to Code Section 415(d) shall be considered Highly Compensated Employees
only if they are in the top paid group (the top 20% of Employees ranked by
Compensation).

Note:   Plan provisions for Sections 1.06(c) and 1.06(d) must apply consistently
to all retirement plans of the Employer for determination years that begin with
or within the same calendar year

1.7         DEFERRAL CONTRIBUTIONS

(a)          ☑         Deferral Contributions - Participants may elect to have a
portion of their Compensation contributed to the Plan on a before-tax basis
pursuant to Code Section 401(k).

(1)          Regular Contributions - The Employer shall make a Deferral
Contribution in accordance with Section 5.03 of the Basic Plan Document on
behalf of each Participant who has an executed salary reduction agreement in
effect with the Employer for the payroll period in question. Such Deferral
Contribution shall not exceed the deferral limit below.

(A)         ☑          The deferral limit is 75.00%  (must be a whole number
multiple of one percent) of Compensation.

Note: If Catch-Up Contributions are selected below, a Participant eligible to
make Catch-Up Contributions shall (subject to the statutory limits in Treasury
Regulation Section 1.414(v)- 1(b)(1)(i)) in any event be permitted to contribute
in excess of the specified deferral limit up to 100% of the Participant's
"effectively available Compensation" (i.e., Compensation available after other
withholding).

(B)         ☐          Instead of specifying a percentage of Compensation, a
Participant's salary reduction agreement may specify a dollar amount to be
contributed each payroll period, provided such dollar amount does not exceed the
maximum percentage of Compensation specified in Subsection 5.03(a) of the Basic
Plan Document or in Subsection 1.07(a)(1)(A) above, as applicable.

(C)         A Participant may change, on a prospective basis, his salary
reduction agreement (check one):

(i)           ☐         as of the beginning of each payroll period.

(ii)          ☑         as of the first day of each month.





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

8

--------------------------------------------------------------------------------

 



(iii)         ☐          as of each Entry Date.  (Do not select if immediate
entry is elected with respect to Deferral Contributions in Subsection 1.04(e).)

(iv)         ☐          as of the first day of each calendar quarter.

(v)          ☐          as of the first day of each Plan Year.

(vi)         ☐          other. (Specify, but must be at least once per Plan
Year)

___________________________________________

Note: Notwithstanding the Employer's election hereunder, if Option 1.11(a)(3),
401(k) Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k)
Safe Harbor Formula, with respect to Nonelective Employer Contributions is
checked, the Plan provides that an Active Participant may change his salary
reduction agreement for the Plan Year within a reasonable period (not fewer than
30 days) of receiving the notice described in Section 6.09 of the Basic Plan
Document.

(D)         A Participant may revoke, on a prospective basis, a salary reduction
agreement at any time upon proper notice to the Administrator but in such case
may not complete a new salary reduction agreement until (check one):

(i)           ☐          the beginning of the next payroll period.

(ii)          ☐          the first day of the next month.

(iii)         ☑          the next Entry Date.  (Do not select if immediate entry
is elected with respect to Deferral Contributions in Subsection 1.04(e).)

(iv)         ☐          as of the first day of each calendar quarter.

(v)          ☐          as of the first day of each Plan Year.

(vi)         ☐          other. (Specify, but must be at least once per Plan
Year)

___________________________________________

(2)          ☑          Additional Deferral Contributions  - The  Employer
shall  allow a  Participant  upon proper notice and approval to enter into a
special salary reduction agreement to make additional Deferral Contributions in
an amount up to 100% of their effectively available Compensation for the payroll
period(s) designated by the Employer.

(3)          ☑          Bonus Contributions - The Employer shall allow a
Participant upon proper notice and approval to enter into a special salary
reduction agreement to make Deferral Contributions from any Employer paid cash
bonuses designated by the Employer on a uniform and nondiscriminatory basis that
are made for such Participants during the Plan Year in an amount up to 100% of
such bonuses. The Compensation definition elected by the Employer in Subsection
1.05(a) must include bonuses if bonus contributions are permitted. Unless a
Participant has entered into a special salary reduction agreement with respect
to bonuses, the percentage deferred from any Employer paid cash bonus shall be
(check (A) or (B) below):

(A)         ☐         Zero.





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

9

--------------------------------------------------------------------------------

 



(B)         ☑           The same percentage elected by the Participant for his
regular contributions in accordance with Subsection 1.07(a)(1) above or deemed
to have been elected by the Participant in accordance with Option 1.07(a)(6)
below.

Note: A Participant's contributions under Subsection 1.07(a)(2) and/or (3) may
not cause the Participant to exceed the percentage limit specified by the
Employer in Subsection 1.07(a)(1)(A) for the full Plan Year. If the
Administrator anticipates that the Plan will not satisfy the "ADP" and/or "ACP"
test for the year, the Administrator may reduce the rate of Deferral
Contributions of Participants who are Highly Compensated Employees to an amount
objectively determined by the Administrator to be necessary to satisfy the "ADP"
and/or "ACP" test.

(4)          ☑          Catch-Up Contributions - The following Participants who
have attained or are expected to attain age 50 before the close of the taxable
year will be permitted to make Catch-Up Contributions to the Plan, as described
in Subsection 5.03(a) of the Basic Plan Document:

(A)         ☑           All such Participants.

(B)         ☐           All such Participants except those covered by a
collective-bargaining agreement under which retirement benefits were a subject
of good faith bargaining unless the bargaining agreement specifically provides
for Catch-Up Contributions to be made on behalf of such Participants.

Note: The Employer must not select Option 1.07(a)(4) above unless all applicable
plans (as defined in Code Section 414(v)(6)(A), other than any plan that is
qualified under Puerto Rican law or that covers only employees who are covered
by a collective bargaining agreement under which retirement benefits were a
subject of good faith bargaining) maintained by the Employer and by any other
employer that is treated as a single employer with the Employer under Code
Section 414(b), (c), (m), or (o) also permit Catch-Up Contributions in the same
dollar amount.

(5)          ☑          Roth 401(k) Contributions.  Participants shall be
permitted to irrevocably designate pursuant to Subsection 5.03(b) of the Basic
Plan Document that a portion or all of the Deferral Contributions made under
this Subsection 1.07(a) are Roth 401(k) Contributions that are includable in the
Participant's gross income at the time deferred.

(6)          ☑          Automatic Enrollment Contributions. Unless they
affirmatively elect otherwise, certain Eligible Employees will have their
Compensation reduced in accordance with the provisions of Subsection 5.03(c) of
the Basic Plan Document (an "Automatic Enrollment Contribution"), Section
1.07(b) of the Additional Provisions Addendum, and the following:

(A)         ☐          All newly Eligible Employees shall be subject to the same
automatic enrollment provisions.

(B)         ☑          The automatic enrollment provisions of the Plan shall
be/are different for different groups of Eligible Employees.

(C)         ☐          Some form of automatic deferral increase will be part of
the automatic enrollment provisions.

(D)         ☐          A qualified automatic contribution arrangement described
in Code Section 401(k)(13) (“QACA”) has been adopted. (Select Option 1.11(a)(3)
or 1.12(a)(3) and complete appropriate Addendum.)





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

10

--------------------------------------------------------------------------------

 



(E)         ☐           An eligible automatic enrollment arrangement described
in Code Section 414(w) (“EACA”) has been adopted.

1.8         EMPLOYEE CONTRIBUTIONS (AFTER-TAX CONTRIBUTIONS)

(a)         ☐           Future Employee Contributions -  Participants may make
voluntary, non-deductible, after-tax Employee Contributions pursuant to Section
5.04 of the Basic Plan Document. The Employee Contribution made on behalf of an
Active Participant each payroll period shall not exceed the contribution limit
specified in Subsection 1.08(a)(1) below.

(1)          The contribution limit is_______% of Compensation.

(b)         ☑           Frozen Employee Contributions -  Participants may not
currently make after-tax Employee Contributions to the Plan, but the Employer
does maintain frozen Employee Contributions Accounts.

1.9         ROLLOVER CONTRIBUTIONS

(a)          ☑          Rollover Contributions - Employees may roll over
eligible amounts from other plans to the Plan subject to the additional
following requirements:

(1)          ☐          The Plan will not accept rollovers of after-tax employee
contributions.

(2)          ☐          The Plan will not accept rollovers of designated Roth
contributions. (Must be selected if Roth 401(k) Contributions are not elected in
Subsection 1.07(a)(5).)

(b)         ☑           In-Plan Roth Rollover Contributions (Choose only if Roth
401(k) Contributions are selected in Option 1.07(a)(5) above) – Unless Option
1.09(b)(1) is selected below and in accordance with Section 5.06 of the Basic
Plan Document, any Participant, spousal alternate payee or spousal Beneficiary
may elect to have otherwise distributable portions of his Account, which are not
part of an outstanding loan balance pursuant to Article 9 of the Basic Plan
Document and are not “designated Roth contributions” under the Plan, be
considered “designated Roth contributions” for purposes of the Plan.

(1)          ☐          Only a Participant who is still employed by the Employer
(or a spousal alternate payee or spousal Beneficiary of such a Participant) may
elect to make such an in-plan Roth Rollover.

1.10       QUALIFIED NONELECTIVE EMPLOYER CONTRIBUTIONS

(a)          Qualified Nonelective Employer Contributions - The Employer may
contribute an amount which it designates as a Qualified Nonelective Employer
Contribution for any permissible purpose, as provided in Section 5.07 of the
Basic Plan Document. If Option 1.07(a) or 1.08(a)(1) is checked, except as
provided in Section 5.07 of the Basic Plan Document or as otherwise provided
below, Qualified Nonelective Employer Contributions shall be allocated to all
Participants who were eligible to participate in the Plan at any time during the
Plan Year and are Non-Highly Compensated Employees in the ratio which each such
Participant's "testing compensation", as defined in Subsection 6.01(s) of the
Basic Plan Document, for the Plan Year bears to the total of all such
Participants' "testing compensation" for the Plan Year.

(1)          ☑          Qualified Nonelective Employer Contributions shall be
allocated only among such Participants described above who are designated by the
Employer as eligible to receive a





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

11

--------------------------------------------------------------------------------

 



Qualified Nonelective Employer Contribution for the Plan Year. The amount of the
Qualified Nonelective Employer Contribution allocated to each such Participant
shall be as designated by the Employer, but not in excess of the "regulatory
maximum." The "regulatory maximum" means 5% (10% for Qualified Nonelective
Contributions made in connection with the Employer's obligation to pay
prevailing wages) of the "testing compensation" for such Participant for the
Plan Year. The "regulatory maximum" shall apply separately with respect to
Qualified Nonelective Contributions to be included in the "ADP" test and
Qualified Nonelective Contributions to be included in the "ACP" test. (Cannot be
selected if the Employer has elected prior year testing in Subsection
1.06(a)(2).)

1.11       MATCHING EMPLOYER CONTRIBUTIONS

(a)          ☑           Matching Employer Contributions - The Employer shall
make Matching Employer Contributions on behalf of each of its "eligible"
Participants as provided in this Section 1.11. For purposes of this Section
1.11, an "eligible" Participant means any Participant who is an Active
Participant during the Contribution Period and who satisfies the requirements of
Subsection 1.11(e) or Section 1.13.

(1)          ☑          Non-Discretionary Matching Employer Contributions - The
Employer shall make a Matching Employer Contribution on behalf of each
"eligible" Participant in an amount equal to the following percentage of the
eligible contributions made by the "eligible" Participant during the
Contribution Period (complete all that apply):

(A)        ☐           Flat Percentage Match:_______________% to all “eligible”
Participants.

(B)        ☐           Tiered Match:__________% of the first_______________% of
the "eligible" Participant's Compensation contributed to the Plan, ____________%
 of the next_______________% of the "eligible" Participant's Compensation
contributed to the Plan, __________% of the next___________________% of  the
"eligible" Participant's Compensation contributed to the Plan.

Note: The group of "eligible" Participants benefiting under each match rate must
satisfy the nondiscriminatory coverage requirements of Code Section 410(b) and
the group to whom the match rate is effectively available must not substantially
favor HCEs.

(C)         ☐          Limit on
Non-Discretionary  Matching  Employer  Contributions  (check  the appropriate
box(es)):

(i)          ☐           Contributions in excess of________________% of the
"eligible" Participant's Compensation for the Contribution Period shall not be
considered for non-discretionary Matching Employer Contributions.

(ii)          ☐          Matching Employer Contributions for each "eligible"
Participant for each Plan Year shall be limited to $____________________.

(2)          ☐          Discretionary Matching Employer Contributions - The
Employer may make a discretionary Matching Employer Contribution on behalf of
"eligible" Participants, or a designated group of "eligible" Participants, in
accordance with Section 5.08 of the Basic Plan Document. An "eligible"
Participant's allocable share of the discretionary Matching Employer
Contribution shall be a percentage of the eligible contributions made by the





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

12

--------------------------------------------------------------------------------

 



"eligible" Participant during the Contribution Period. The Employer may limit
the eligible contributions taken into account under the allocation formula to
contributions up to a specified percentage of Compensation or dollar amount or
may provide for Matching Employer Contributions to be made in a different ratio
for eligible contributions above and below a specified percentage of
Compensation or dollar amount. The Matching Employer Contribution is allocated
among “eligible” Participants so that each “eligible” Participant receives a
rate or amount that is identical to the rate or amount received by all other
“eligible” Participants (or designated group of “eligible” Participants, if
applicable) as determined by the Employer on or before the due date of the
Employer’s tax return for the year of allocation.

Note: If the Matching Employer Contribution made in accordance with this
Subsection 1.11(a)(2) matches different percentages of contributions for
different groups of "eligible" Participants, the group of "eligible"
Participants benefiting under each match rate must satisfy the nondiscriminatory
coverage requirements of Code Section 410(b) and the group to whom the match
rate is effectively available must not substantially favor HCEs.

(A)         ☐          4% Limitation on Discretionary Matching Employer
Contributions for Deemed Satisfaction of "ACP" Test - In no event may the dollar
amount of the discretionary Matching Employer Contribution made on an "eligible"
Participant's behalf for the Plan Year exceed 4% of the "eligible" Participant's
Compensation for the Plan Year.  (Only if Option 1.12(a)(3), 401(k) Safe Harbor
Formula, with respect to Nonelective Employer Contributions is checked.)

(3)          ☐          401(k) Safe Harbor Matching Employer Contributions - If
the Employer elects one of the safe harbor formula Options provided in the
401(k) Safe Harbor Matching Employer Contributions Addendum to the Adoption
Agreement and provides written notice each Plan Year to all Active Participants
of their rights and obligations under the Plan, the Plan shall be deemed to
satisfy the "ADP" test and, under certain circumstances, the "ACP" test.

(4)          ☑         See Additional Provisions Addendum.

(b)         ☐           Additional Matching Employer Contributions - The
Employer may at Plan Year end make an additional Matching Employer Contribution
on behalf of each "eligible" Participant in an amount equal to a percentage of
the eligible contributions made by each "eligible" Participant during the Plan
Year. The additional Matching Employer Contribution may be limited to match only
contributions up to a specified percentage of Compensation or limit the amount
of the match to a specified dollar amount.

Note: If the additional Matching Employer Contribution made in accordance with
this Subsection 1.11(b) matches different percentages of contributions for
different groups of "eligible" Participants, the group of "eligible"
Participants benefiting under each match rate must satisfy the nondiscriminatory
coverage requirements of Code Section 410(b) and the group to whom the match
rate is effectively available must not substantially favor HCEs.

(1)         ☐           4% Limitation on additional Matching Employer
Contributions for Deemed Satisfaction of "ACP" Test - In no event may the dollar
amount of the additional Matching Employer Contribution made on an "eligible"
Participant's behalf for the Plan Year exceed 4% of the "eligible" Participant's
Compensation for the Plan Year. (Only if Option 1.11(a)(3), 401(k) Safe Harbor
Matching Employer Contributions, or





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

13

--------------------------------------------------------------------------------

 



Option 1.12(a)(3), 401(k) Safe Harbor Formula, with respect to Nonelective
Employer Contributions is checked.)

Note: If the Employer elected Option 1.11(a)(3), 401(k) Safe Harbor Matching
Employer Contributions, above and wants to be deemed to have satisfied the "ADP"
test, the additional Matching Employer Contribution must meet the requirements
of Section 6.09 of the Basic Plan Document. In addition to the foregoing
requirements, if the Employer elected Option 1.11(a)(3), 401(k) Safe Harbor
Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe Harbor
Formula, with respect to Nonelective Employer Contributions, and wants to be
deemed to have satisfied the "ACP" test with respect to Matching Employer
Contributions for the Plan Year, the eligible contributions matched may not
exceed the limitations in Section 6.10 of the Basic Plan Document.

(c)          Contributions Matched - The Employer matches the following
contributions (check appropriate box(es)):

(1)          Deferral Contributions - Deferral Contributions made to the Plan
are matched at the rate specified in this Section 1.11. Catch-Up Contributions
are not matched unless the Employer elects Option 1.11(c)(1)(A) below.

(A)        ☐           Catch-Up Contributions made to the Plan pursuant to
Subsection 1.07(a)(4) are matched at the rates specified in this Section 1.11.

Note: Notwithstanding the above, if the Employer elected Option 1.11(a)(3),
401(k) Safe Harbor Matching Employer Contributions, Deferral Contributions shall
be matched at the rate specified in the 401(k) Safe Harbor Matching Employer
Contributions Addendum to the Adoption Agreement without regard to whether they
are Catch-Up Contributions.

(d)          Contribution Period for Matching Employer Contributions - The
Contribution Period for purposes of calculating the amount of Matching Employer
Contributions is:

(1)          ☐         each calendar month.

(2)          ☐         each Plan Year quarter.

(3)          ☐         each Plan Year.

(4)          ☑         each payroll period.

(5)          ☐          The Employer shall determine the Contribution Period for
calculation of any discretionary Matching Employer Contributions elected
pursuant to Option 1.11(a)(2) above at the time that the matching contribution
formula is determined.

The Contribution Period for additional Matching Employer Contributions described
in Subsection 1.11(b) is the Plan Year.

Note: If Option (5) is selected, one of the other options must be selected to
apply to any non-discretionary Matching Employer Contributions.

Note: If Matching Employer Contributions are made more frequently than for the
Contribution Period selected above, the Employer must calculate the Matching
Employer Contribution required with respect to the full Contribution Period,
taking into account the "eligible" Participant's contributions and Compensation
for the full Contribution Period, and contribute any additional Matching
Employer Contributions necessary to "true up" the Matching Employer Contribution
so that the full Matching Employer Contribution is made for the Contribution
Period.

(e)          Continuing Eligibility Requirement(s) - A Participant who is an
Active Participant during a Contribution Period and makes eligible contributions
during the Contribution Period shall only be entitled to receive





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

14

--------------------------------------------------------------------------------

 



Matching Employer Contributions under Section 1.11 for that Contribution Period
if the Participant satisfies the following requirement(s) (Check the appropriate
box(es). Options (3) and (4) may not be elected together; Option (5) may not be
elected with Option (2), (3), or (4); Options (2), (3), (4), (5), and (7) may
not be elected with respect to Matching Employer Contributions if Option
1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, is checked or if
Option 1.12(a)(3), 401(k) Safe Harbor Formula, with respect to Nonelective
Employer Contributions is checked and the Employer intends to satisfy the Code
Section 401(m)(11) safe harbor with respect to Matching Employer Contributions):

(1)          ☑           No requirements.

(2)          ☐           Is employed by the Employer or a Related Employer on
the last day of the Contribution Period.

(3)          ☐           Earns at least 501 Hours of Service during the Plan
Year. (Only if the Contribution Period is the Plan Year.)

(4)          ☐           Earns at least (not to exceed 1,000) Hours of Service
during the Plan Year. (Only if the Contribution Period is the Plan Year.)

(5)          ☐           Either earns at least 501 Hours of Service during the
Plan Year or is employed by the Employer or a Related Employer on the last day
of the Plan Year. (Only if the Contribution Period is the Plan Year.)

(6)          ☐          Is not a Highly Compensated Employee for the Plan Year.

(7)          ☐           Is not a partner or a member of the Employer, if the
Employer is a partnership or an entity taxed as a partnership.

(8)          ☐           Special continuing eligibility requirement(s) for
additional Matching Employer Contributions. (Only if Option 1.11(b), Additional
Matching Employer Contributions, is checked.)

(A)         The continuing eligibility requirement(s) for additional Matching
Employer Contributions is/are:________________(Fill in number of applicable
eligibility requirement(s) from above, including the number of Hours of Service
if Option (4) has been selected. Options (2), (3), (4), (5), and (7) may not be
elected with respect to additional Matching Employer Contributions if Option
1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, is checked or if
Option 1.12(a)(3), 401(k) Safe Harbor Formula, with respect to Nonelective
Employer Contributions is checked and the Employer intends to satisfy the Code
Section 401(m)(11) safe harbor with respect to Matching Employer Contributions.)

Note: Except when added in conjunction with the addition of a new Matching
Employer Contribution, if Option (2), (3), (4), or (5) is adopted during a
Contribution Period, such Option shall not become effective until the first day
of the next Contribution Period. Matching Employer Contributions attributable to
the Contribution Period that are funded during the Contribution Period shall not
be subject to the eligibility requirements of Option (2), (3), (4), or (5). If
Option (2), (3), (4), (5), or (7) is elected with respect to any Matching
Employer Contributions and if Option 1.12(a)(3), 401(k) Safe Harbor Formula, is
also elected, the Plan will not be deemed to satisfy the "ACP" test in
accordance with Section 6.10 of the Basic Plan Document and will have to pass
the "ACP" test each year.

(f)          ☑          Qualified Matching Employer Contributions - Prior to
making any Matching Employer Contribution hereunder (other than a 401(k) Safe
Harbor Matching Employer Contribution), the Employer may designate all or a
portion of such Matching Employer Contribution as a Qualified





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

15

--------------------------------------------------------------------------------

 



Matching Employer Contribution that may be used to satisfy the "ADP" test on
Deferral Contributions and excluded in applying the "ACP" test on Employee and
Matching Employer Contributions. Unless the additional eligibility requirement
is selected below, Qualified Matching Employer Contributions shall be allocated
to all Participants who were Active Participants during the Contribution Period
and who meet the continuing eligibility requirement(s) described in Subsection
1.11(e) above for the type of Matching Employer Contribution being characterized
as a Qualified Matching Employer Contribution.

(1)          ☑          To receive an allocation of Qualified Matching Employer
Contributions a Participant must also be a Non-Highly Compensated Employee for
the Plan Year.

Note: Qualified Matching Employer Contributions may not be excluded in applying
the "ACP" test for a Plan Year if the Employer elected Option 1.11(a)(3), 401(k)
Safe Harbor Matching Employer Contributions, or Option 1.12(a)(3), 401(k) Safe
Harbor Formula, with respect to Nonelective Employer Contributions, and the
"ADP" test is deemed satisfied under Section 6.09 of the Basic Plan Document for
such Plan Year.

1.12       NONELECTIVE EMPLOYER CONTRIBUTIONS

If (a) or (b) is elected below, the Employer may make Nonelective Employer
Contributions on behalf of each of its "eligible" Participants in accordance
with the provisions of this Section 1.12. Except as otherwise defined in this
Adoption Agreement pertaining to Nonelective Employer Contributions, for
purposes of this Section 1.12, an "eligible" Participant means a Participant who
is an Active Participant during the Contribution Period and who satisfies the
requirements of Subsection 1.12(d) or Section 1.13.

Note: An Employer may elect both a fixed formula and a discretionary formula. If
both are selected, the discretionary formula shall be treated as an additional
Nonelective Employer Contribution and allocated separately in accordance with
the allocation formula selected by the Employer.

(a)          ☑         Fixed Formula:

(1)        ☑            Fixed Percentage Employer Contribution - For each
Contribution Period, the Employer shall contribute for each "eligible"
Participant a percentage of such "eligible" Participant's Compensation equal
to):

(A)         0.00%  (not to exceed 25%) to all “eligible” Participants.

Note: The allocation formula in Option 1.12(a)(1)(A) above generally satisfies a
design-based safe harbor pursuant to the regulations under Code Section
401(a)(4).

(2)          ☐          Fixed Flat Dollar Employer Contribution - The Employer
shall contribute for each "eligible" Participant an amount equal to:

(A)         $                      to all “eligible” Participants. (Complete (i)
below).

(i)          The contribution amount is based on an "eligible" Participant's
service for the following period (check one of the following):

(I)          ☐         Each paid hour.

(II)        ☐         Each Plan Year.

(III)       ☐         Other:_____________________(must be a period within the
Plan Year that does not exceed one week and is uniform with respect to all
"eligible" Participants).





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

16

--------------------------------------------------------------------------------

 



Note: The allocation formula in Option 1.12(a)(2)(A) above generally satisfies a
design-based safe harbor pursuant to the regulations under Code Section
401(a)(4).

(3)          ☑          401(k) Safe Harbor Formula - The Nonelective Employer
Contribution specified in the 401(k) Safe Harbor Nonelective Employer
Contributions Addendum is intended to satisfy the safe harbor contribution
requirements under Sections 401(k) and 401(m) of the Code such that the "ADP"
test (and, under certain circumstances, the "ACP" test) is
deemed satisfied.  Please complete the 401(k) Safe Harbor Nonelective Employer
Contributions Addendum to the Adoption Agreement.      (Choose only if Option
1.07(a), Deferral Contributions, is checked.)

(4)          ☑          See Additional Provisions Addendum.

(b)         ☑           Discretionary Formula - The Employer may decide each
Contribution Period whether to make a discretionary Nonelective Employer
Contribution on behalf of "eligible" Participants in accordance with Section
5.10 of the Basic Plan Document.

(1)          ☐          Non-Integrated Allocation Formula - In the ratio that
each "eligible" Participant's Compensation bears to the total Compensation paid
to all "eligible" Participants for the Contribution Period.

Note: The allocation formula in Option 1.12(b)(1) above generally satisfies a
design-based safe harbor pursuant to the regulations under Code Section
401(a)(4).

(2)          ☐          Integrated Allocation Formula - As (1) a percentage of
each "eligible" Participant's Compensation plus (2) a percentage of each
"eligible" Participant's Compensation in excess of the "integration level" as
defined below. The percentage of Compensation in excess of the "integration
level" shall be equal to the lesser of the percentage of the "eligible"
Participant's Compensation allocated under (1) above or the "permitted disparity
limit" as defined below.

Note: An Employer that has elected Option 1.12(a)(3), 401(k) Safe Harbor
Formula, may not take Nonelective Employer Contributions made  to satisfy
the  401(k) safe harbor into account  in applying the integrated allocation
formula described above.

(A)         Integration level" means the Social Security taxable wage base for
the Plan Year, unless the Employer elects a lesser amount in (i) or (ii) below.

(i)            ________________%  (not to exceed 100%) of the Social Security
taxable wage base for the Plan Year, or

(ii)          $                               (not to exceed the Social Security
taxable wage base). "Permitted disparity limit" means the percentage provided by
the following table:

 

 

The "Integration Level"
is______% of the
Taxable Wage Base

The "Permitted
Disparity
Limit" is

20% or less

5.7%

More than 20%, but not more than 80%

4.3%

More than 80%, but less than 100%

5.4%

100%

5.7%

 





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

17

--------------------------------------------------------------------------------

 



The Social Security taxable wage base is the contribution and benefit base in
effect under Section 230 of the Social Security Act at the beginning of the Plan
Year.

Note: The allocation formula in Option 1.12(b)(2) above generally satisfies a
design-based safe harbor pursuant to the regulations under Code Section
401(a)(4).

Note: An Employer who maintains any other plan that provides for or imputes
Social Security Integration (permitted disparity) may not elect Option
1.12(b)(2).

(3)          ☑       See Additional Provisions Addendum.

(c)          Contribution Period for Nonelective Employer Contributions - The
Contribution Period for purposes of calculating the amount of Nonelective
Employer Contributions is the Plan Year, unless the Employer elects another
Contribution Period below. Regardless of any selection made below, the
Contribution Period for 401(k) Safe Harbor Nonelective Employer Contributions
under Option 1.12(a)(3) or Nonelective Employer Contributions allocated under an
integrated formula selected under Option 1.12(b)(2) is the Plan Year.

(1)          ☐       each calendar month.

(2)          ☐       each Plan Year quarter.

(3)          ☐       each payroll period.

Note: If Nonelective Employer Contributions are made more frequently than for
the Contribution Period selected above, the Employer must calculate the
Nonelective Employer Contribution required with respect to the full Contribution
Period, taking into account the "eligible" Participant's Compensation for the
full Contribution Period, and contribute any additional Nonelective Employer
Contributions necessary to "true up" the Nonelective Employer Contribution so
that the full Nonelective Employer Contribution is made for the Contribution
Period.

(d)          Continuing Eligibility Requirement(s) - A Participant shall only be
entitled to receive Nonelective Employer Contributions for a Plan Year under
this Section 1.12 if the Participant is an Active Participant during the Plan
Year and satisfies the following requirement(s) (Check the appropriate box(es) –
Options (3) and (4) may not be elected together; Option (5) may not be elected
with Option (2), (3), or (4); Options (2), (3), (4), (5), and (7) may not be
elected with respect to Nonelective Employer Contributions under the fixed
formula if Option 1.12(a)(3), 401(k) Safe Harbor Formula, is checked):

(1)          ☑          No requirements.

(2)          ☐          Is employed by the Employer or a Related Employer on the
last day of the Contribution Period.

(3)          ☐          Earns at least 501 Hours of Service during the Plan
Year. (Only if the Contribution Period is the Plan Year.)

(4)          ☐          Earns at least (not to exceed 1,000) Hours of Service
during the Plan Year. (Only if the Contribution Period is the Plan Year.)

(5)          ☐          Either earns at least 501 Hours of Service during the
Plan Year or is employed by the Employer or a Related Employer on the last day
of the Plan Year. (Only if the Contribution Period is the Plan Year.)

(6)          ☐          Is not a Highly Compensated Employee for the Plan Year.





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

18

--------------------------------------------------------------------------------

 



(7)          ☐          Is not a partner or a member of the Employer, if the
Employer is a partnership or an entity taxed as a partnership.

(8)          ☐          Special continuing eligibility requirement(s) for
discretionary Nonelective Employer Contributions. (Only if both Options 1.12(a)
and (b) are checked.)

(A)         The continuing eligibility requirement(s) for discretionary
Nonelective Employer Contributions is/are:______________(Fill in number of
applicable eligibility requirement(s) from above, including the number of Hours
of Service if Option (4) has been selected.)

Note: Except when added in conjunction with the addition of a new Nonelective
Employer Contribution, if Option (2), (3), (4), or (5) is adopted during a
Contribution Period, such Option shall not become effective until the first day
of the next Contribution Period. Nonelective Employer Contributions attributable
to the Contribution Period that are funded during the Contribution Period shall
not be subject to the eligibility requirements of Option (2), (3), (4), or (5).

1.13        EXCEPTIONS TO CONTINUING ELIGIBILITY REQUIREMENTS

☐          Death, Disability, and Retirement Exceptions -  All Participants who
become disabled, as defined in Section 1.15, retire, as provided in Subsection
1.14(a), (b), or (c), or die are excepted from any last day or Hours of Service
requirement. For purposes of this Section, any Participant who dies while
performing qualified military service as defined in Code Section 414(u)(5) will
be excepted from any last day or Hours of Service requirement.

1.14        RETIREMENT

(a)          The Normal Retirement Age under the Plan is (check one):

(1)          ☑         age 65.

(2)          ☐         age______________(specify between 55 and 64).

(3)          ☐          later of age_____________(not to exceed 65) or
the______________(not to exceed 5th) anniversary of the Participant's Employment
Commencement Date.

(b)          ☐          The Early Retirement Age is the date the Participant
attains age_______________and completes years of Vesting Service.

Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they reach Early Retirement Age shall be 100%
vested in their Accounts under the Plan.

(c)           ☑         A Participant who becomes
disabled, as defined in Section 1.15, is eligible for disability retirement.

Note: If this Option is elected, Participants who are employed by the Employer
or a Related Employer on the date they become disabled shall be 100% vested in
their Accounts under the Plan.  Pursuant to Section 11.03 of the Basic Plan
Document, a Participant is not considered to be disabled until he terminates his
employment with the Employer.

1.15        DEFINITION OF DISABLED

A Participant is disabled if he/she meets any of the requirements selected
below:





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

19

--------------------------------------------------------------------------------

 



(a)          ☑       The Participant satisfies the requirements for benefits
under the Employer's long-term disability plan.

(b)          ☐       The Participant satisfies the requirements for Social
Security disability benefits.

(c)          ☐       The Participant is determined to be disabled by a physician
approved by the Employer.

1.16       VESTING

A Participant's vested interest in Matching Employer Contributions and/or
Nonelective Employer Contributions, other than those described in Subsection
5.11(a) of the Basic Plan Document, shall be based upon his years of Vesting
Service and the schedule selected in Subsection 1.16(c) below, except as
provided in the Vesting Schedule Addendum to the Adoption Agreement or as
provided in Subsection 1.22(c).

(a)          When years of Vesting Service are determined, the elapsed time
method shall be used.

(b)          ☐          Years of Vesting Service shall exclude service prior to
the Plan's original Effective Date as listed in Subsection 1.01(g)(1) or
Subsection 1.01(g)(2), as applicable.

(c)          Vesting Schedule(s)

 

 

(1)          Nonelective Employer Contributions
(check one):

(2) Matching Employer Contributions
(check one):

(A)   ☐       N/A - No Nonelective Employer Contributions

(A)   ☐       N/A – No Matching Employer Contributions

(B)   ☑       100% Vesting immediately

(B)   ☐       100% Vesting immediately

(C)   ☐       3 year cliff (see C  below)

(C)   ☐       3 year cliff (see C  below)

(D)   ☐       6 year graduated (see D  below)

(D)   ☐       6 year graduated (see D  below)

(E)   ☐       Other vesting (complete E1 below)

(E)   ☑       Other vesting (complete E2 below)

 

 

 

 

 

 

 

 

Years of Vesting Service

Applicable Vesting Schedule(s)

 

C

D

E1

E2

0

0%

0%

_______%

0.00%

1

0%

0%

_______%

25.00%

2

0%

20%

_______%

50.00%

3

100%

40%

_______%

75.00%

4

100%

60%

_______%

100.00%

5

100%

80%

_______%

100.00%

6 or more

100%

100%

_______%

100%

 





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

20

--------------------------------------------------------------------------------

 



Note: A schedule elected under E1 or E2 above must be at least as favorable as
one of the schedules in C or D above. If the vesting schedule is amended, any
such amendment must satisfy the requirements of Section 16.04 of the Basic Plan
Document

Note: The amendment of the plan to add a Fixed Nonelective Employer
Contribution, Discretionary Nonelective Employer Contribution, 401(k) Safe
Harbor Nonelective Employer Contribution, Fixed Matching Employer Contribution,
Discretionary Matching Employer Contribution, Additional Matching Employer
Contribution, or 401(k) Safe Harbor Matching Employer Contribution and an
attendant vesting schedule does not constitute an amendment to a vesting
schedule under Section 16.04 of the Basic Plan Document, unless a contribution
source of the same type exists under the Plan on the effective date of such
amendment. Any amendment to the vesting schedule of one such contribution source
shall not require the amendment of the vesting schedule of any other such
contribution source, notwithstanding the fact that one or more Participants may
be subject to different vesting schedules for such different contribution
sources.

(d)          ☑          A vesting schedule or schedules different from the
vesting schedule(s) selected above applies to certain Participants. Please
complete Section (a) of the Vesting Schedule Addendum to the Adoption Agreement.

1.17       PREDECESSOR EMPLOYER SERVICE

(a)          ☐          Service for purposes of eligibility in Subsection
1.04(b) and vesting in Subsection 1.16 of this Plan shall include service with
the following predecessor employer(s):

 

 

 

 

1.18       PARTICIPANT LOANS

(a)          ☑          Participant loans are allowed in accordance with Article
9, except as modified in the Additional Provisions Addendum.

1.19       IN-SERVICE WITHDRAWALS

Participants may make withdrawals prior to termination of employment under the
following circumstances:

(a)          ☑          Hardship Withdrawals - Hardship withdrawals shall be
allowed in accordance with Section 10.05 of the Basic Plan Document, subject to
a $500.00 minimum amount.

(1)          Hardship withdrawals will be permitted from:

(A)          ☑          A Participant's Deferral Contributions Account only.

(B)          ☐          The
Accounts specified in the In-Service Withdrawals Addendum. Please complete
Section (c) of the In-Service Withdrawals Addendum.

(b)         ☑           Age 59 1/2 - Participants shall be entitled to receive a
distribution of all or any portion of the following Accounts upon attainment of
age 59 1/2:

(1)         ☐          Deferral Contributions Account.





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

21

--------------------------------------------------------------------------------

 



(2)          ☑       All vested Account balances.

(c)         Withdrawal of Employee Contributions, Rollover Contributions and
certain other contributions

(1)          Unless otherwise provided below, Employee Contributions may be
withdrawn in accordance with Section 10.02 of the Basic Plan Document at any
time.

(A)         ☐         Employees may not
make withdrawals of Employee Contributions more frequently than:

 

 

 

(2)          Rollover Contributions may be withdrawn in accordance with Section
10.03 of the Basic Plan Document at any time.

(3)          Active Military Distribution (HEART Act) - Certain contributions
restricted from distribution only due to Code Section 401(k)(2)(B)(i)(I) may be
withdrawn by Participants performing military service in accordance with Section
10.01 of the Basic Plan Document at any time.

(d)          ☐          Qualified Disaster Distribution – One or more Qualified
Disaster Distributions shall be allowed in accordance with Section 10.08 of the
Basic Plan Document. Please complete the In-Service Withdrawals Addendum to the
Adoption Agreement identifying each such Qualified Disaster Distribution.

(e)          ☑          Qualified Reservist Distribution - A Qualified Reservist
Distribution shall be allowed in accordance with Section 10.09 of the Basic Plan
Document.

(f)           ☐          Age 62 Distribution of Money Purchase Benefits - A
Participant who has attained at least age 62, shall be entitled to receive a
distribution of all or any portion of the vested amounts attributable to benefit
amounts accrued as a result of the Participant’s participation in a money
purchase pension plan (due to a merger into this Plan of money purchase pension
plan assets), if any.  (Choose only if Option 1.20(d)(1)(B) is selected.)

(g)          ☑          Additional In-Service Withdrawal Provisions - Benefits
are payable as (check the appropriate box(es)):

(1)         ☐           an in-service withdrawal of vested amounts attributable
to Employer Contributions maintained in a Participant's Account (check (A)
and/or (B)):

(A)         ☐        for at least_______________(24 or more) months.

(i)        ☐             Special restrictions apply to such in-service
withdrawals, see the In- Service Withdrawals Addendum to the Adoption Agreement.

(B)         ☐        after the Participant has at least 60 months of
participation.

(i)        ☐             Special restrictions apply to such in-service
withdrawals, see the In- Service Withdrawals Addendum to the Adoption Agreement.

(2)          ☑           another in-service withdrawal option that is
permissible under the Code. Please complete the In-Service Withdrawals Addendum
to the Adoption Agreement identifying the in- service withdrawal option(s).

Note: Any withdrawal indicated in this Section may be a "protected benefit"
under Code Section 411(d)(6) which can be eliminated only to the extent
permitted by applicable guidance.





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

22

--------------------------------------------------------------------------------

 



1.20       FORM OF DISTRIBUTIONS

Subject to Section 13.01, 13.02 and Article 14 of the Basic Plan Document,
distributions under the Plan shall be paid as provided below.

(a)          Lump Sum Payments - Lump sum payments are always available under
the Plan and are the normal form of payment under the Plan except as modified in
Subsection 1.20(d)(2) below.

(b)          ☑          Installment Payments - Participants may elect
distribution under a systematic withdrawal plan (installments).

(c)          ☑          Partial Withdrawals -  A Participant whose employment
has terminated and whose Account is distributable in accordance with the
provisions of Article 12 of the Basic Plan Document may elect to withdraw any
portion of his Distributable vested interest in his Account in cash at any time.

(d)          ☐         Annuities (Check if the Plan is retaining any annuity
form(s) of payment.)

(1)         ☐           An annuity form of payment is available under the Plan
because the Plan either converted from or received a transfer of assets from a
plan that was subject to the minimum funding requirements of Code Section 412
and therefore an annuity form of payment is a protected benefit under the Plan
in accordance with Code Section 411(d)(6).

(2)          The normal form of payment under the Plan is (check (A) or (B)):

(A)        ☐            Lump sum is the normal form of payment for:

(i)           ☐       All Participants

(ii)          ☐       All Participants except those as indicated on the Forms of
Payment Addendum.

(B)         ☐          Life annuity is the normal form of payment for all
Participants.

(3)          ☐        The Plan offers at least one other form of annuity as
specified in the Forms of Payment Addendum.

Note: A life annuity option will continue to be an available form of payment for
any Participant who elected such life annuity payment before the effective date
of its elimination.

(e)          Cash Outs and Implementation of Required Rollover Rule

(1)          ☑         If the vested Account balance payable to an individual is
less than or equal to the cash out limit utilized for such individual, such
Account will be distributed in accordance with the provisions of Section 13.02
or 18.04 of the Basic Plan Document. The cash out limit is:

(A)         ☐         $1,000.

(B)         ☑          The dollar amount specified in Code Section 411(a)(11)(A)
($5,000 as of January 1, 2013). Any distribution greater than $1,000 that is
made to a Participant without the Participant's consent before the Participant's
Normal Retirement Age (or age 62, if later) will be rolled over to an individual
retirement plan designated by the Plan Administrator.





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

23

--------------------------------------------------------------------------------

 



1.21       TIMING OF DISTRIBUTIONS

Except as provided in Subsection 1.21(a) or (b), distribution shall be made to
an eligible Participant from his vested interest in his Account as soon as
reasonably practicable following the Participant's request for distribution
pursuant to Article 12 of the Basic Plan Document.

(a)          Distribution shall be made to an eligible Participant from his
vested interest in his Account as soon as reasonably practicable following the
date the Participant's application for distribution is received by the
Administrator, but in no event later than his Required Beginning Date, as
defined in Subsection 2.01(ss).

(b)          ☐          Preservation of Same Desk Rule - Check if the Employer
wants to continue application of the same desk rule described in Subsection
12.01(b) of the Basic Plan Document regarding distribution of Deferral
Contributions, Qualified Nonelective Employer Contributions, Qualified Matching
Employer Contributions, 401(k) Safe Harbor Matching Employer Contributions, and
401(k) Safe Harbor Nonelective Employer Contributions. (If any of the
above-listed contribution types were previously distributable upon severance
from employment, this Option may not be selected.)

1.22       TOP HEAVY STATUS

(a)          The Plan shall be subject to the Top-Heavy Plan requirements of
Article 15 (check one):

(1)          ☐          for each Plan Year, whether or not the Plan is a
"top-heavy plan" as defined in Subsection 15.01(g) of the Basic Plan Document.

(2)          ☑          for each Plan Year, if any, for which the Plan is a
"top-heavy plan" as defined in Subsection 15.01(g) of the Basic Plan Document.

(3)          ☐          Not applicable. (Choose only if (A) Plan covers only
employees subject to a collective bargaining agreement, or (B) Option
1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, or Option
1.12(a)(3), 401(k) Safe Harbor Formula, is selected, and the Plan does not
provide for Employee Contributions or any other type of Employer Contributions.)

(b)          If the Plan is or is treated as a "top-heavy plan" for a Plan Year,
each non-key Employee shall receive an Employer Contribution of at least 3% (3
or 5)% of Compensation for the Plan Year or such other amount in accordance with
Section 15.03 of the Basic Plan Document or as elected on the 416 Contributions
Addendum. The minimum Employer Contribution provided in this Subsection 1.22(b)
shall be made under this Plan only if the Participant is not entitled to such
contribution under another qualified plan of the Employer, unless the Employer
elects otherwise below:

(1)          ☑           The minimum Employer Contribution shall be paid under
this Plan in any event.

(2)          ☐           Another method of satisfying the requirements of Code
Section 416. Please complete the 416 Contributions Addendum to the Adoption
Agreement describing the way in which the minimum contribution requirements will
be satisfied in the event the Plan is or is treated as a "top-heavy plan".

(3)          ☐           Not applicable. (Choose only if (A) Plan covers only
employees subject to a collective bargaining agreement, or (B) Option
1.11(a)(3), 401(k) Safe Harbor Matching Employer Contributions, or Option
1.12(b)(3), 401(k) Safe Harbor Formula, is selected, and the Plan does not
provide for Employee Contributions or any other type of Employer Contributions.)





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

24

--------------------------------------------------------------------------------

 



Note:       The minimum Employer Contribution may be less than the percentage
indicated in Subsection 1.22(b) above to the extent provided in Section 15.03 of
the Basic Plan Document.

(c)           If the Plan is or is treated as a "top-heavy plan" for a Plan
Year, the vesting schedule found in Subsection 1.16(c)(1) shall apply for such
Plan Year and each Plan Year thereafter, except with regard to Participants for
whom there is a more favorable vesting schedule for Nonelective Employer
Contributions. If the Employer has selected Option 1.01(b)(1) and the minimum
Employer Contribution will not be immediately 100% vested, the Vesting Schedule
Addendum must contain the applicable vesting schedule.

1.23       CORRECTION TO MEET 415 REQUIREMENTS UNDER MULTIPLE DEFINED
CONTRIBUTION PLANS

☐         Other Order for Limiting Annual Additions – If the Employer maintains
other defined contribution plans, annual additions to a Participant's Account
shall be limited as provided in Section 6.12 of the Basic Plan Document to meet
the requirements of Code Section 415, unless the Employer elects this Option and
completes the 415 Correction Addendum describing the order in which annual
additions shall be limited among the plans.

1.24        INVESTMENT DIRECTION

Subject to Section 8.03 of the Basic Plan Document, Participant Accounts shall
be invested (check one):

(a)         ☐           in accordance with the investment directions provided to
the Trustee by the Employer for allocating all Participant Accounts among the
Permissible Investments.

(b)         ☑           in accordance with the investment directions provided to
the Trustee by each Participant for allocating his entire Account among the
Permissible Investments.

(c)         ☐            in accordance with the investment directions provided
to the Trustee by each Participant for all contribution sources in his Account,
except that the following sources shall be invested in accordance with the
investment directions provided by the Employer (check (1) and/or (2)):

(1)          ☐       Nonelective Employer Contributions

(2)          ☐       Matching Employer Contributions

Note: The Employer must direct the applicable sources among the Permissible
Investments.

1.25       ADDITIONAL PROVISIONS AND PROTECTED BENEFITS

(a)         ☑           Additional Provisions - The Plan includes certain
provisions that are not delineated through the above elections in this Adoption
Agreement, but are incorporated into Fidelity Basic Plan Document 17 and are
described within the Additional Provisions Addendum. The provisions included
within the Additional Provisions Addendum supplement and/or alter the provisions
of this Adoption Agreement and/or the Basic Plan Document.

(b)         ☑           Protected Benefit Provisions - The Plan includes
provisions that are “protected benefits” under Code Section 411(d)(6) and are
not delineated through the above elections in this Adoption Agreement, but are
described within the Protected Benefit Provisions Addendum.





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

25

--------------------------------------------------------------------------------

 



1.26       SUPERSEDING PROVISIONS

(a)         ☐            The Employer has completed the Plan Superseding
Provisions Addendum to show the provisions of the Plan which supersede
provisions of this Adoption Agreement and/or the Basic Plan Document.

Note: If the Employer elects superseding provisions in Option (a) above, the
Employer may not be permitted to rely on the Volume Submitter Sponsor's advisory
letter for qualification of its Plan. In addition, such superseding provisions
may in certain circumstances affect the Plan's status as a pre-approved volume
submitter plan eligible for the 6-year remedial amendment cycle.

(b)         ☐           The Employer has completed the Trust Superseding
Provisions Addendum to show the provisions of the Plan which supersede
provisions of the Trust Agreement in the Basic Plan Document.

1.27       RELIANCE ON ADVISORY LETTER

An adopting Employer may rely on an advisory letter issued by the Internal
Revenue Service as evidence that this Plan is qualified under Code Section 401
only to the extent provided in Section 19.02 of Revenue Procedure 2011-49. The
Employer may not rely on the advisory letter in certain other circumstances or
with respect to certain qualification requirements, which are specified in the
advisory letter issued with respect to this Plan and in Section 19.03 of Revenue
Procedure 2011-49. In order to have reliance in such circumstances or with
respect to such qualification requirements, application for a determination
letter must be made to Employee Plans Determinations of the Internal Revenue
Service.

Failure to properly complete the Adoption Agreement and failure to operate the
Plan in accordance with the terms of the Plan document may result in
disqualification of the Plan.

This Adoption Agreement may be used only in conjunction with Fidelity Basic Plan
Document No. 17. The Volume Submitter Sponsor shall inform the adopting Employer
of any amendments made to the Plan or of the discontinuance or abandonment of
the volume submitter plan document.

1.28       ELECTRONIC SIGNATURE AND RECORDS

This Adoption Agreement, and any amendment thereto, may be executed or affirmed
by an electronic signature or electronic record permitted under applicable law
or regulation, provided the type or method of electronic signature or electronic
record is acceptable to the Trustee.

1.29       VOLUME SUBMITTER INFORMATION:

Name of Volume Submitter Sponsor:

Fidelity Management & Research Company

Address of Volume Submitter Sponsor:

245 Summer Street

 

Boston, MA 02210

 





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

26

--------------------------------------------------------------------------------

 



EXECUTION PAGE

Plan Name        Amphenol Corporation Employee Savings/401(k) Plan (the "Plan")

Employer:         Amphenol Corporation

The Fidelity Basic Plan Document No. 17 and the accompanying Adoption Agreement
together comprise the Volume Submitter Defined Contribution Plan. It is the
responsibility of the adopting Employer to review this volume submitter plan
document with its legal counsel to ensure that the volume submitter plan is
suitable for the Employer and that Adoption Agreement has been properly
completed prior to signing.

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed on 12/21/2018 | 3:32:28 PM EST.

 

    

Employer:

Amphenol Corporation

 

 

 

 

 

 

By:

/s/ Lily Mao

 

 

 

 

 

 

Title:

Corporate Sr. HR Director

 

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer's corporate policy mandates two authorized
signatures.

 

    

Employer:

Amphenol Corporation

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

Accepted by:

Fidelity Management Trust Company, as Trustee

 

 

 

 

 

 

 

 

By:

/s/ James Thomas Seibert

 

Date:

12/21/2018 | 3:49:09 PM EST

 

Authorized Signatory

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

27

--------------------------------------------------------------------------------

 



PARTICIPATING EMPLOYERS ADDENDUM

for

Plan Name: Amphenol Corporation Employee Savings/401(k) Plan

Note: All participating employers must be a business entity of a type recognized
under Treasury Regulation Section 301.7701-2(a).

(a)          ☑         Only the following Related Employers (as defined in
Subsection 2.01(rr) of the Basic Plan Document) participate in the Plan (list
each participating Related Employer and its Employer Tax Identification Number):

Amphenol Interconnect Products Corporation, 06-1237121

Sine Systems Corporation, 06-1274360

Amphenol Optimize Manufacturing Co., 86-0503978

Times Fiber Communications, Inc., 06-0955048

Amphenol PCD, Inc., 04-3752492

Amphenol Cables on Demand Corp., 20-5939172

Times Microwave Systems, Inc., 01-0816035

Amphenol Adronics, Inc., 99-0361205

Amphenol T&M Antennas, 06-1574456

Amphenol Nelson-Dunn Technologies Inc., 95-2013186

Amphenol Alden Products Company, 20-4441798

Amphenol EEC, Inc., 32-0040123

FCI USA LLC, 27-1370902

Amphenol Tecvox LLC, 46-4191856

Amphenol (Maryland), Inc., 52-1176780

Piezotech, LLC, 35-2091566

Amphenol Printed Circuits, 02-0502908

(b)          ◻         All Related Employer(s) as defined in Subsection 2.01(rr)
of the Basic Plan Document participate in the Plan.





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

28

--------------------------------------------------------------------------------

 



401(k) SAFE HARBOR NONELECTIVE EMPLOYER CONTRIBUTIONS ADDENDUM

for

Plan Name:  Amphenol Corporation Employee Savings/401(k) Plan

401(k) Safe Harbor Nonelective Employer Contributions hereunder will be made on
behalf of "eligible" Participants, as defined in Section 1.12 and, if
applicable, as limited herein. 401(k) Safe Harbor Nonelective Employer
Contributions will only satisfy the "ADP" test with respect to Deferral
Contributions made under this Plan. 401(k) Safe Harbor Nonelective Employer
Contributions may only be distributed because of death, disability, severance
from employment, age 59 1/2, or termination of the Plan without the
establishment of a successor plan. In addition, each Plan Year, the Employer
must provide written notice to all Active Participants of their rights and
obligations under the Plan.

(a)          401(k) Safe Harbor Nonelective Employer Contributions Election

(1)          The formula is:

For each Plan Year, the Employer shall contribute for each "eligible"
Participant an amount equal to 3.00%(not less than 3% nor more than 25%) of such
"eligible" Participant's Compensation for such Plan Year.

(b)          Participants to receive 401(k) Safe Harbor Nonelective Employer
Contributions:

(1)          401(k) Safe Harbor Nonelective Employer Contributions shall be made
on behalf of:

I             Employees of the Employer (or related Employer(s) if applicable)

II            Collectively bargained employees, as defined in Treasury
Regulation section 1.410(b)-6(d)(2)

III          Employees of unrelated employer(s) listed in Section (c) of the
Participating Employers Addendum

(A)         Notwithstanding the above, the following Participants are excluded
from this provision:

(i)           Collectively bargained employees, as defined in Treasury
Regulation section 1.410(b)- 6(d)(2), covered under the following collective
bargaining agreement(s): (International Association of Machinists and Aerospace
Workers, Sidney Lodge No. 1529 (Amphenol Sidney Union); International
Brotherhood of Electrical Workers, Local 2015 (Amphenol RF union); The United
Steelworkers, Local Union #9428 (TFC Union)..

(c)          In conjunction with its election of the 401(k) safe harbor
described above, the Employer has elected to make Matching Employer
Contributions under Section 1.11 that are intended to meet the requirements for
deemed satisfaction of the "ACP" test with respect to Matching Employer
Contributions.

Note: To satisfy the requirements for deemed satisfaction of the "ACP" test with
respect to Matching Contributions, the following requirements must be met: (1)
if the Employer has elected a tiered match, as provided in Subsection
1.11(a)(1)(B), the percentage  of  contributions matched may not increase as the
percentage  of  Compensation contributed increases; (2) if the Employer has
elected a discretionary match, as provided in Subsection 1.11(a)(2) or has
elected the additional Matching Employer Contribution in Subsection 1.11(b), in
no event may the dollar amount of the discretionary Matching Employer
Contribution made on an "eligible" Participant's behalf for the Plan Year exceed
4% of the "eligible" Participant's Compensation for the Plan Year; (3)
contributions matched must be limited to 6% of an "eligible" Participant's
Compensation; and (4) the ratio of Matching Employer Contributions on behalf of
a Highly Compensated Employee to the Highly Compensated Employee's contributions
matched cannot be greater than such ratio with respect to any Non-Highly
Compensated Employee contributing the same percentage of Compensation.





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

29

--------------------------------------------------------------------------------

 



IN-SERVICE WITHDRAWALS ADDENDUM

for

Plan Name: Amphenol Corporation Employee Savings/401(k) Plan

(a)          Other In-Service Withdrawal Provisions - In-service withdrawals
from a Participant's Accounts specified below shall be available to Participants
who satisfy the requirements also specified below:

In-service withdrawal of vested amounts attributable to Employer Contributions
which were transferred from the Amphenol Subsidiaries 401(k) Plan into this Plan
on 11-1-2018 subject to the restrictions listed below.

(1)          The following restrictions apply to a Participant's Account
following an in-service withdrawal made pursuant to (a) above (cannot include
any mandatory suspension of contributions restriction):

1. They were maintained in the Participants Account for a period of at least 24
months.

2. The Participant has 60 months of participation in the plan.

 





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

30

--------------------------------------------------------------------------------

 



PROTECTED BENEFIT PROVISIONS ADDENDUM

for

Plan Name: Amphenol Corporation Employee Savings/401(k) Plan

 

Protected Benefit Provisions - The following benefits are retained under the
Plan due to the nature of each as a "protected benefit" under Code Section
411(d)(6) and apply for the Participants and Beneficiaries described:

Effective 04/22/2016, Participants who had been previously recognized by the
Plan as having had assets transferred to the Plan in conjunction with a Plan
merger and having a separate vesting schedule (or schedules) due to such merger
or having a vesting schedule in the Plan different from the vesting schedule(s)
selected in Section 1.16, will now be 100% vested in all Matching Employer
Contributions and Nonelective Employer Contributions in the Plan.

The Tecvox OEM Solutions, LLC 401(k) Profit Sharing Plan Nonelective Employer
Contributions that merged into the plan will be eligible for the Active Military
Distribution (Heart Act)..

 





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

31

--------------------------------------------------------------------------------

 



VESTING SCHEDULE ADDENDUM

for

Plan Name: Amphenol Corporation Employee Savings/401(k) Plan

(a)          Different Vesting Schedule

Note:   With regard to contributions for plan years beginning after December 31,
2006, any schedule provided hereunder must be at least as favorable as one of
the schedules in C or D in the table shown in Section 1.16(c).

(1)          A vesting schedule different from the vesting schedule selected in
Section 1.16 applies to the Participants and contributions described below.

(A)         The following vesting schedule applies to the class of Participants
described in (a)(1)(B) and the contributions described in (a)(1)(C) below:

 

 

Years of Vesting Service

Vested Interest

0

100

1

100

2

100

3

100

4

100

5

100

6

100

7

100

 

(B)         The vesting schedule specified in (a)(1)(A) above applies to the
following class of Participants:

Employees of FCI USA LLC who were participants in the FCI USA LLC Employee
401(k) Savings Plan who merged into this Plan on 10/3/2016..

(C)         The vesting schedule specified in (a)(1)(A) above applies to the
following contributions:

Fixed Match.

(2)          Additional different vesting schedule.

(A)         The following vesting schedule applies to the class of Participants
described in (a)(2)(B) and the contributions described in (a)(2)(C) below:

 

 

Years of Vesting Service

Vested Interest

0

100

1

100

2

100

3

100

 





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

32

--------------------------------------------------------------------------------

 



4

100

5

100

6

100

7

100

 

(B)         The vesting schedule specified in (a)(2)(A) above applies to the
following class of Participants:

Participants in the Amphenol Subsidiaries 401(k) Plan who merged into this Plan
effective 11-1- 18 who were hired prior to 08/01/2001.

(C)         The vesting schedule specified in (a)(2)(A) above applies to the
following contributions:

Employer Match.

(3)          Additional different vesting schedule.

(A)         The following vesting schedule applies to the class of Participants
described in (a)(3)(B) and the contributions described in (a)(3)(C) below:

 

 

Years of Vesting Service

Vested Interest

0

100

1

100

2

100

3

100

4

100

5

100

6

100

7

100

 

(B)         The vesting schedule specified in (a)(3)(A) above applies to the
following class of Participants:

Participants who were in the Amphenol Subsidiaries 401(k) Plan and who merged
into this Plan effective 11-1-18 who were former GenRad participants in hte
Teradyne, Inc. Savings Plan (which merged into the Amphenol Subsidiaries 401(k)
Plan on 12-1-05.

(C)         The vesting schedule specified in (a)(3)(A) above applies to the
following contributions:

Employer Match.

(4)          Additional different vesting schedule.

(A)         The following vesting schedule applies to the class of Participants
described in (a)(4)(B) and the contributions described in (a)(4)(C) below:

 

 

Years of Vesting Service

Vested Interest

0

0

1

20

2

40

 





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

33

--------------------------------------------------------------------------------

 



3

60

4

80

5

100

6

100

7

100

 

(B)         The vesting schedule specified in (a)(4)(A) above applies to the
following class of Participants:

Participants in the Amphenol Subsidiaries 401(k) Plan who merged into this Plan
effective 11-1- 18 who either; 1.  terminated from the Amphenol Subsidiaries
401(k) Plan prior to 12-1-05 or 2. terminated in the Amphenol Backplane Systems
401(k) Plan prior to 12-1-05..

(C)         The vesting schedule specified in (a)(4)(A) above applies to the
following contributions:

Employer Match.

 





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

34

--------------------------------------------------------------------------------

 



ADDITIONAL PROVISIONS ADDENDUM

for

Plan Name: Amphenol Corporation Employee Savings/401(k) Plan

(a)          Additional Provision(s) –  The following provisions supplement
and/or, to the degree described herein, supersede other provisions of this
Adoption Agreement and the Basic Plan Document in the following manner:

(1)          The following replaces Subsection 1.05(a):

(a)          Compensation Exclusions –   Compensation shall exclude the
following item(s):

(1)         Reimbursements or other expense allowances.

(2)         Fringe benefits (cash and non-cash).

(3)         Moving expenses.

(4)         Deferred compensation.

(5)         Welfare benefits.

(6)         The value of restricted stock or of a qualified or a non-qualified
stock option granted to an Employee by the Employer to the extent such value is
includable in the Employee's taxable income.

(7)         Severance pay received prior to termination of employment.
(Severance pay received following termination of employment is a severance
amount as described in Subsection 2.01(k) which is always excluded.)

Note: If the Employer has selected Safe Harbor Matching Employer Contributions
or 401(k) Safe Harbor Formula any exclusion listed above must be a permitted
exclusion under Section 1.414(s)-1(d)(2) of the Treasury Regulations. If the
Employer has selected Safe Harbor Matching Employer Contributions, a Participant
must also be permitted to make Deferral Contributions under the Plan sufficient
to receive the full 401(k) Safe Harbor Matching Employer Contribution,
determined as a percentage of Compensation meeting the requirements of Code
Section 414(s).

Note: Compensation must be tested to show that it meets the requirements of Code
Section 414(s) or, unless 401(k) Safe Harbor Formula has been selected, the
allocations must be tested to show that they meet the general test under
regulations issued under Code Section 401(a)(4). With respect to Matching
Employer Contributions (other than 401(k) Safe Harbor Matching Employer
Contributions), Compensation for purposes of applying the limitations on
Matching Employer Contributions described in Section 6.10 of the Basic Plan
Document (for deemed satisfaction of the "ACP" test), must be tested to show
that it meets the requirements of Code Section 414(s).

(2)          The following shall be added as Section 1.07(b):

(b)          Additional Automatic Enrollment Provisions –  Except as provided in
(c) below, automatic enrollment made in accordance with Section 5.03(c) of the
Basic Plan Document is subject to the following:

(1)          An initial pre-tax Deferral Contribution of 3.00% will be made for:

(A)         Newly-eligible Employees 35 days after such Employee’s date of hire,
but no sooner than such Employee’s Entry Date.

(B)         Active Participants (who are not suspended from making Deferral
Contributions), beginning on 03/03/2018 if they meet any of the following
criteria:

 





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

35

--------------------------------------------------------------------------------

 



(i)          They are without a deferral election or have a zero election on
file.

(C)         Each Eligible Employee having a Reemployment Commencement Date will
be treated as follows for purposes of the above-described automatic enrollment
contributions:

(i)          Shall be automatically enrolled later of 30 days from date of
rehire or Entry Date.

Note: If the Employer has elected a QACA in Option 1.07(a)(6)(D), then after the
effective date of this election, any Participant automatically enrolled pursuant
to this subparagraph (C) who was automatically enrolled under the QACA at the
time of leaving employment shall be automatically enrolled at the same rate in
effect immediately prior to his leaving employment plus any increases missed in
accordance with paragraph (2) below (if applicable) prior to his Reemployment.

(c)          Exceptions to Automatic Deferral Provisions– The provisions of
Subsection 1.07(b) shall be applied differently to the groups of Eligible
Employees as specified below.

Note:  The Participant group(s) identified below must be clearly defined in a
manner that will not violate the definite predetermined allocation formula
requirement of Treasury Regulation Section 1.401- 1(b)(1)(ii).

(1)          The following group of Eligible Employees shall have automatic
enrollment apply differently to them according to the provisions in (A) and (B)
below:

Employees of the AAOH Division.

(A)         An initial pre-tax Deferral Contribution of 0% will be made for:

(i)          Newly-eligible Employees 35 days after such Employee’s date of
hire, but no sooner than such Employee’s Entry Date.

(ii)         Active Participants (who are not suspended from making Deferral
Contributions), beginning on 03/03/2018 if they meet any of the following
criteria:

(I)          They are without a deferral election or have a zero election on
file.

(iii)        Each Eligible Employee having a Reemployment Commencement Date will
be treated as follows for purposes of the above-described automatic enrollment
contributions:

(I)          Shall be automatically enrolled later of 30 days from date of
rehire or Entry Date.

Note: If the Employer has elected a QACA in Option 1.07(a)(6)(D), then after the
effective date of this election, any Participant automatically enrolled under
the Plan who was automatically enrolled under the QACA at the time of leaving
employment shall be automatically enrolled at the same rate in effect
immediately prior to his leaving employment plus any increases missed in
accordance with paragraph (B) below (if applicable) prior to his Reemployment.

(3)          The following replaces Subsection 1.11(a)(1):

(1)          Non-Discretionary Matching Employer Contributions - As indicated
within the following for each group of “eligible” Participants, the Employer
shall make a Matching Employer Contribution on behalf of each "eligible"
Participant in an amount equal to the percentage, of the eligible contributions
made by the "eligible" Participant during the Contribution Period:

(A)         Flat Percentage Match





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

36

--------------------------------------------------------------------------------

 



(i)          Flat percentage match of 50.00% shall be allocated only to the
"eligible" Participants described below:

All participants except employees covered by a collective bargaining agreement
(International Association of Machinists and Aerospace Workers, Sidney Lodge No.
1529 (Amphenol Sidney Union); International Brotherhood of Electrical Workers,
Local 2015 (Amphenol RF union); The United Steelworkers, Local Union #9428 (TFC
Union).

Limit on Non-Discretionary Matching Employer Contributions for the group of
“eligible” Participants described above:

(I)          Contributions in excess of 6.00% of the "eligible" Participant's
Compensation for the Contribution Period shall not be considered for
non-discretionary Matching Employer Contributions.

(II)        Matching Employer Contributions for each "eligible" Participant for
each Plan Year shall be limited to $         .

(B)         Flat Percentage Match

(i)          Flat percentage match of 50.00% shall be allocated only to the
"eligible" Participants described below:

1). Effective 1/1/2017, a union employee at International Association of
Machinists and Aerospace Workers, Sidney Lodge No. 1529 (Amphenol Sidney Union),
hired or rehired on or after January 1, 2014 2). Effective 1/1/2019, a union
employee at International Brotherhood of Electrical Workers, Local 2015
(Amphenol RF union) hired or rehired on or after January 1, 2016.

Limit on Non-Discretionary Matching Employer Contributions for the group of
“eligible” Participants described above:

(I)          Contributions in excess of 2.00% of the "eligible" Participant's
Compensation for the Contribution Period shall not be considered for
non-discretionary Matching Employer Contributions.

(II)         Matching Employer Contributions for each "eligible" Participant for
each Plan Year shall be limited to $         .

Note: The Employer may be required to satisfy the nondiscriminatory benefits
requirement of Code Section 401(a)(4).

(4)          The following replaces Subsection 1.12(a):

(a)         Fixed Formula:

(1)          Fixed Percentage Employer Contribution - For each Contribution
Period, the Employer shall contribute for each "eligible" Participant (except as
otherwise provided in (A)(i) below) a percentage of such "eligible"
Participant's Compensation equal to:

(A)         0.00%  (not to exceed 25%) to all “eligible” Participants, except as
provided in (i) below.

Note: The eligible group(s) defined below must be definitely determinable and
cannot be subject to the discretion of the Employer. In addition, the design of
the classifications cannot be such that the only Non-Highly Compensated
Employees benefiting under the Plan are those with the lowest compensation
and/or the shortest periods of service and who may represent the minimum number
of such employees necessary to satisfy coverage under Code Section 410(b).





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

37

--------------------------------------------------------------------------------

 



(i)           Different percentages for different groups of "eligible"
Participants as follows:

(I)          For each Plan Year, the Employer shall contribute for the following
"eligible" Participant(s) an amount equal to 2.00%  (not to exceed 25%) of each
such "eligible" Participant's Compensation:

1). Effective 1/1/2014, a union employee at International Association of
Machinists and Aerospace Workers, Sidney Lodge No. 1529 (Amphenol Sidney Union),
hired or rehired on or after January 1, 2014  2). Effective 1/1/2016, a union
employee at International Brotherhood of Electrical Workers, Local 2015
(Amphenol RF union) hired or rehired on or after 1/1/2016  3). Effective
1/1/2017, a union employee at The United Steelworkers, Local Union #9428 (TFC
Union) hired or rehired on or after 9/1/2013.

(ii)        To the extent the allocation formula does not apply to all
Participants under the Plan, the Employer may be required to restructure the
Plan, as permitted by the regulations under Code Section 401(a)(4), to satisfy
the nondiscriminatory benefits requirement of that Code Section. If the Plan can
be restructured to satisfy the nondiscriminatory benefits requirements, then the
Plan will generally satisfy a design-based safe harbor pursuant to the
regulations under Code Section 401(a)(4). If the Plan cannot be restructured to
satisfy the nondiscriminatory benefits requirements, the Plan shall be required
to satisfy the nondiscriminatory amount requirement by testing in accordance
with Section 1.401(a)(4)-2(a) of the Treasury Regulations. If the Plan is
required to pass cross-testing in accordance with Section 1.401(a)(4)-8 of the
Treasury Regulations to satisfy the nondiscriminatory amount requirement and the
Plan does not meet the exception found in Section 1.401(a)(4)-8(b)(1)(i)(B)(1)
or (2), the Plan shall provide a gateway contribution to Participants required
to benefit under this allocation to the extent described in Section
1.401(a)(4)-8(b)(1)(vi). All Participants not included in an allocation group
above shall be considered as not benefiting under this allocation for the
Contribution Period unless otherwise is required to pass the nondiscriminatory
amount testing pursuant to Section 1.401(a)(4)-8 of the Treasury Regulations.
The Employer shall notify the Plan Administrator of the amount allocable to each
group.

(2)          401(k) Safe Harbor Formula - The Nonelective Employer Contribution
specified in the 401(k) Safe Harbor Nonelective Employer Contributions Addendum
is intended to satisfy the safe harbor contribution requirements under Sections
401(k) and 401(m) of the Code such that the "ADP" test (and, under certain
circumstances, the "ACP" test) is deemed satisfied. Please complete the 401(k)
Safe Harbor Nonelective Employer Contributions Addendum to the Adoption
Agreement. (Choose only if Option 1.07(a), Deferral Contributions, is checked.)

(5)         The following replaces Subsection 1.12(b):

(b)         Discretionary Formula - The Employer may decide each Contribution
Period whether to make a discretionary Nonelective Employer Contribution on
behalf of "eligible" Participants in accordance with Section 5.10 of the Basic
Plan Document.

(4)          Participant Group Allocation Method – The Nonelective Employer
Contribution is allocated first at the Employer's discretion among the employee
groups with the same allocation rate, as identified below. The amount allocated
to each such group shall then be allocated among the "eligible" Participants
within such group in the ratio that each "eligible" Participant's





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

38

--------------------------------------------------------------------------------

 



Compensation for the Plan Year bears to the total Compensation paid to all
"eligible" Participants within the group.

(A)         Employee Groups – Allocation groups will be determined in the
following manner:

(1)        Each "eligible" Participant will be considered his own allocation
group.

Note: The specific categories of  "eligible" Participants  should be such  that
resulting  allocations are provided pursuant to a definite predetermined formula
that complies with Treasury Regulations Section 1.401-1(b)(1)(ii).

(B)         Unless the Plan can be restructured in accordance with regulations
under Code Section 401(a)(4) to provide uniform percentages of Compensation to
"eligible Participants", the Plan will not satisfy a design-based safe harbor
pursuant to the regulations under Code Section 401(a)(4). If the Plan cannot be
restructured, the Plan shall be required to satisfy the nondiscriminatory amount
requirement by testing in accordance with Section 1.401(a)(4)-2(a) of the
Treasury Regulations. If the Plan is required to pass cross-testing in
accordance with Section 1.401(a)(4)-8 of the Treasury Regulations to satisfy the
nondiscriminatory amount requirement and the Plan does not meet the exception
found in Section 1.401(a)(4)-8(b)(1)(i)(B)(1) or (2), the Plan shall provide a
gateway contribution to Participants required to benefit under this allocation
to the extent described in Section 1.401(a)(4)-8(b)(1)(vi). All Participants not
included in an allocation group above shall be considered as not benefiting
under this allocation for the Contribution Period unless otherwise is required
to pass the nondiscriminatory amount testing pursuant to Section 1.401(a)(4)-8
of the Treasury Regulations. The Employer shall notify the Plan Administrator of
the amount allocable to each group.

Note: The requirements of Treasury Regulations Section 1.401(k)-1(a)(6)
(describing what constitutes a cash or deferred arrangement with respect to
Self-Employed Individuals) applies to the allocation formula under this Option.
Therefore, the allocation formula should be structured so that application of
the formula does not create a cash or deferred arrangement with respect to a
Self-Employed Individual (e.g., by permitting partners to directly or indirectly
vary the amount of contribution made on their behalf).

(6)         The following is added at the end of Subsection 1.18(a) as a new
Subsection 1.18(a)(1) and supersedes Article 9 to the extent required:

(1)         Loan not Due on Termination. If a Participant with an outstanding
loan balance terminates employment with the Employer and all Related Employers,
the outstanding principal and accrued interest on such loan shall not be
immediately due and payable as provided in Section 9.11 of the Basic Plan
Document. Instead, such loan shall continue to be payable in accordance with the
provisions of the loan note and Article 9 of the Basic Plan Document.

(7)         The following replaces Section 19.05:

19.05. Costs of Administration.  All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator and the Trustee in administering the Plan and Trust may be paid
from the forfeitures (if any) resulting under Section 11.08, from the suspense
account described in this Section, if any, or from the remaining Trust Fund. All
such costs and expenses paid from the remaining Trust Fund shall, unless
allocable to the Accounts of particular Participants, be charged against the
Accounts of all Participants as provided in the Service Agreement.

Amounts a service provider agrees to credit to the Plan in recognition of the
service provider’s compensation for Plan services will be allocated to a
suspense account from which the Administrator may pay Plan expenses and/or
allocate amounts to the Accounts of Participants and Beneficiaries pro rata
based on their Account balances in the Trust excluding amounts invested in a
loan pursuant to Article 9. Any amounts so allocated shall not constitute
“annual additions” (as defined in Subsection 6.01(a)) under the Plan.





Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

39

--------------------------------------------------------------------------------

 



Volume Submitter Defined Contribution Plan

ADDENDUM TO ADOPTION AGREEMENT

FIDELITY BASIC PLAN DOCUMENT No. 17

RE: American Taxpayer Relief Act of 2012

Plan Name: Amphenol Corporation Employee Savings/401(k) Plan

Fidelity 5-digit Plan Number: 85085

PREAMBLE

Adoption and Effective Date of Amendment. This amendment of the Plan is adopted
to reflect certain provisions of the American Taxpayer Relief Act of 2012
(“ATRA”). This amendment is intended as good faith compliance with the ATRA and
is to be construed in accordance with applicable guidance. This amendment shall
be effective with respect to Fidelity’s Volume Submitter plan as provided below.

Supersession of Inconsistent Provisions.  This amendment shall supersede the
provisions of the Plan to the extent those provisions are inconsistent with the
provisions of this amendment.

(a)          ☐         In-Plan Roth Conversions.  In accordance with Article 5
of the Basic Plan Document and as may be limited in

(2) below, any Participant who is still employed by the Employer may elect to
have any part of the below-listed portions of his Account, which is fully
vested, not part of an outstanding loan balance pursuant to Article 9 of the
Basic Plan Document, not currently distributable and not “designated Roth
contributions” under the Plan, be considered “designated Roth contributions” for
purposes of the Plan. This subsection (a) shall be effective to permit such
conversions on and after the following effective
date:                                  (can be no earlier than January 1, 2013).

(1)          The following sub-accounts are available to be
converted:                                                                                    .

(2)          ☐         A Participant may not make an In-Plan Roth Conversion
more frequently than:                                 .

 

Amendment Execution

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed
this            day of                     ,              .

 

 

 

 

 

Employer:

Amphenol Corporation

    

Employer:

Amphenol Corporation

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

Note: Only one authorized signature is required to execute this Adoption
Agreement unless the Employer's corporate policy mandates two authorized
signatures.

 

 

 

 

 

Accepted by: Fidelity Management Trust Company, as Trustee

 

 

 

 

 

 

 

 

By:

 

    

Date:

 

 

 

Volume Submitter Defined Contribution Plan – 10/2014

PS Plan

85085-1545214325AA

2014 FMR LLC

All rights reserved.

40

--------------------------------------------------------------------------------